AO 245B (CASDRev. 02."l8) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
SECOND AMENDED JUDGMENT IN A CRIMINAL

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA CASE
V_ (For Offenses Committed On or Afcer November l, 1987)
MEHRI SHABESTARI (Ol) .
Case Number: l8cr2945-A.TB
Marc Xavier Carlos F n E g -
Defendant’s Attorney
REGISTRATION NO. 76107298
Medisearien of Resriruiien order (18 U_s.C § 3664) UCT 1 __5. '2[}18
THE DEFENDANT: eLERK. u s ms~ramr count
' ' UTHERN DtSTRlCT CAE.IFORN|A
pleaded guilty to count(s) One of the lnfOl'IIlB.thn ge ` /M m:m |T¥
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Count
Title & Section Nature of Offense Number§s)
18 USC 641 Theft of Public Property l
The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:\ The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.
m Assessment : $lO0.00
JVTA Assessment*: $
|:\

;]ustice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.
Fine Waived m Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

september z_e. 2018

n of Sentence

._,Hf)N. ANTHONY J. BA GLlA
UNITED STATES D RICT JUDGE

18c1"2945-AJB

   
 
     

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MEHRI SHABESTARI (O l) Judgment - Page 2 of 4
CASE NUMBER: 18ch945-AJB
PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For ojj”enses committed on or rider September 13, ]994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled

_ substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

@ The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

|:l

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
\:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)

m The defendant shall participate in an approved program for domestic violence. (Check ifappficable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment '

The defendant shall comply with the standard conditions that have been adopted by this courtl The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant Shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5 ) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or

- any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer .within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18cr2945 -AJB

 

AO 245B (CASD Rev. 02/'18) .ludgment in a Criminal Case

 

DEFENDANT: MEHRI SHABESTARI (0.1) ludgment - Page 3 of 4
CASE NUMBER: 18cr2945-AJB

SPECIAL CONDITI()NS OF SUPERVISION

l. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds

for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition

2. Provide complete disclosure of personal and business financial records to the probation officer as
requested

3. Notify the Collections Unit, United States Attorney‘s Office, of any interest in property obtained, directly
or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
or corporation until the fine or restitution is paid in full.

4. Notify the Collections Unit, United States Attorney‘s Office, before transferring any interest in property
owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation

5. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
of credit Without approval of the probation officer.

(ADDITIONAL SPECIAL CONDITIONS)

Be monitored for a period of (6) MONTHS, without the location monitoring technology at the discretion
of the probation officer. The offender shall abide by all technology requirements and shall pay all or part
of the costs of participation in the location monitoring program, as directed by the court and/or the
probation officer. In addition to other court-imposed conditions of release, the offender’s movement in
the community shall be restricted as specified below:

§Home Detention}

You are restricted to your residence at all times except for employment education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as preapproved by the probation officer.

lScr2945 -AJB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MEHRI SHABESTARI (Ol) Judgment - Page 4 0f4
CASE NUMBER: l 8cr2945-AJ B
RESTITUTION
The defendant shall pay restitution in the amount of 3142,246.12 unto the United States of America.

Pay restitution , through the Clerk, U.S. District Court, in the amount of 3105,362.30 to the Social Security
Adrninistration and $36,883 .82 to the State of California’s Departrnent of Health Care Services

Payment of restitution shall be forthwith.

Payment of $100.00 ~ Per Month, commencing in (90) days.

The defendant will make a good faith effort to pay any restitution during her probation or supervised release.

These payment schedules do not foreclose the United States from exercising all legal actions, remedies, and
process available to it to collect the restitution judgment

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United

States Attorney’s Office of any change in the defendant’s mailing or residence address, no
later than thirty (30) days after the change occurs.

The Court has determined that the defendant does not have the ability to pay interest lt is ordered that:

The interest requirement is waived

18ch945-AJB

 

